Title: Notes on Emigration, [ante 19 November] 1791
From: Madison, James
To: 


[ante 19 November 1791]
Emigration
Both in the vegetable and animal Kingdoms every species derives from nature a reproductive faculty beyond the demand for merely keeping up its stock. The seed of a single plant is sufficient to multiply it an hundred fold. The animal offspring is never limited to the number of the parents.
This ordinance of nature is calculated in both instances for a twofold purpose. In both it secures the continuance of the species which, if the generative principle had not a multiplying energy, would be reduced in number by every casual destruction of individuals, and by degrees be necessarily extinguished altogether. In the vegetable species the surplus answers moreover the essential purpose of sustaining the graminivorous tribes of animals: as in the animal, the surplus serves the like purpose of aliment for the carnivorous tribes. A crop of wheat may be reproduced by one tenth of itself. The remaining nine tenths can be spared for the animals which feed on it. A flock of sheep may be continued by of its increase. The residue is the bounty of nature to the animals which prey on that species.
Man who preys both on the vegetable and animal species, is himself a prey to death alone. He too possesses the reproductive principle far beyond the degree requisite for the bare continuance of a given number. What becomes of the surplus of human life to which the multiplying energy is competent? It is either destroyed by infanticide, as among the Chinese Lacedemonians &c, or is starved or prevented by the deficit of subsistance, as among other nations whose population is commensurate to its food, or it overflows by emigration to places where a surplus of aliment is attainable.
It follows that a country whose population is full, may annually spare a part of its crop of human life like a Hive of bees its swarm, without any diminution of its numbers, nay that it must necessarily either spare it or destroy it, or prevent its coming into existence.

The colonies and colonies of Colonies among the Antient Greeks are remarkable instances of the Swarms that may be spared without diminishing the stock in the hive. Miletum on the Asiatic Coast which was itself a Colony established 75 or according to Pliny 80 Colonies on the Coast of the Hellespont, the Propontis & Euxine—Anach: v. 6. p 217. For the colonies of Rhodes see Id. v. 6. p: 237.

It follows moreover from this multiplying faculty that in a nation sparing or losing more than its surplus, the vacancy must soon be refilled by the internal resources of life.
No populous nation then has reason to restrain the emigration of its people, in ordinary cases, and within certain proportions. On the contrary, every nation is impelled by 
   
   In France about seven million of men women & children live on about 25 livres each per annum. Traité de moral & bonheur. p. 30.

humanity as well as required by the principles of liberty to allow the free exercise of this right.
But there are cases where policy teaches the same lesson as powerfully as humanity & justice.
The Commercial nations of Europe, particularly France is interested not only in permitting, but promoting the emigration of their people to vacant countries, and particularly to the U. States.
The more populous parts of the U. S. have a national interest in not discouraging emigrations to the less inhabited parts.
What is the greatest ratio of increase of which the human race is susceptible, where no check would arise from scantiness of food, from war, from adventitious disease or any other preternatural cause? It is not possible to solve this curious problem with precision.
The actual progress of population in the U. S. has demonstrated the possibility of an increase which doubles the number in twenty five or perhaps twenty years. This is equivalent to annual increase of per Cent. As many circumstances have even here diminished the full effect of the generative powers, it may be safely laid down that the human race is capable of increasing at the rate of 5 Per Cent per annum.
Such a nation as France then containing 30 million (see Price’s sermon on love of Country) possesses within itself a natural principle of increase, equal to 1½ Million a year; that is, such might be the excess of its yearly births over its yearly deaths. And that no. might be annually spared witht. diminishing the whole no. as 1 sheep might be annually sold from the no. of  witht. reducing it.
The actual medium excess, in that Kingdom is thus stated by Docr. Price (see appendix to the said sermon)—


“of births for 4 years to 1774
914,710
for six years to 1780.
958,419


of Deaths
793,931
Deaths
834,865


of Marriages
192,180
Marriages
228,170”



The medium increase per annum for these terms is then only 120,779 for the first, and 123,554 for the second, the medium of which is  per Ct. only on 30 million, or ⅟ only of the increase to which nature is equal.
From 1771 to 1780 inclusive Docr Price says the excess of births over deaths, proved an increase 1½ million. This is but 1/10 of the natural increase.
Supposing then an increase to be needed in France, the greatest we see which circumstances permit, leaves a surplus capacity to produce a million &  per annum.
This surplus capacity of nature must either be defeated, or the quantity of life produced from it must be allowed to overflow to countries which like the U. S are disposed to admit and able to support it.
Let us examine the tendency of latter policy, & to make it the more striking, with a particular eye to France & the U. States.
1. A million & half of additional births, allowg. 4 only to a marriage, which is below the computed proportion, would add near 400,000 marriages, and proportionally diminish in France the moral evils resulting from celibacy. But as this is the maximum, it sd. not be the ground of reasoning intended for real practice. Say then only that every 4 emigrants must have been produced by a marriage which wd. not have otherwise taken place, and that the evil of celibacy is diminished by the tendency of emigration.
2. The value of imports of the U. S. are at least in the proportion of a Guinea or Louis d’or a head. The expence of ⟨luxury?⟩ among the makers of imports is . Every  emigrants into the U. S. consequently by their consumption support  persons in the countries producing or manufacturing the imports. In twenty years the increase from this first stock will support double the no. of manufacturers. The habits & prepossessions of the emigrants & their descendants will naturally prefer the articles brought from their former Country. It may not only be sd. then that emigrations from commercial countries to the U. S. do not diminish the no. left behind. It is equally true that the number left will be increased by it. G. B. is an irrefragrable proof. Not less than 2 of the 3 Millions who inhabit the U. S. are sprung from her loins. Her own population as well as prosperity have instead of suffering, been in part owing to this loss. Not less than ½ a Million of British subjects subsist on employmt. afforded by the U. S. Her navigation, her manufactures, her revenue, derive their best aliment from her extended intercourse with the U. S.

3. The emigrants by their example would diffuse among others the taste for the productions of their primitive Country.


One plant of
Elecampane
yields 3000
seeds


of
Spelt
2000
do.
}
see Stillingfleet p. 68


Sunflower
4000



Poppy
3,200


Tobacco
40,320


One annual plant of 2 seeds only produces in 20 years 1,048,576—see a work quoted by Id. Ibid.
The Roe of 1 Cod fish contains about 1,000,000 Eggs & A Carp spawns about 20,000—Bradley’s Phil: Acct. of Work of Nat
Mites will multiply to 1000 in a day. Stillingfleet p. 90
Some viviparous flies bring forth 2000 young. Id. p. 119.
